DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 08/24/22 has been fully considered and entered. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
In line of claim 6, please delete “claim 5” and insert - -claim 1- -.
Amend the abstract as follows:
	Please delete the abstract and insert:
--Abstract
The invention relates to an optical detection device (3) for arranging on an attached part (5, 7) of a motor vehicle (1) and for monitoring a region (4, 6) adjacent to the attached part (5, 7), with a transmitting apparatus (11) comprising a light source (13) and with a receiving apparatus (12) comprising a sensor (22). The transmitting apparatus (11) is designed to transmit light beams (18) along predetermined scanning directions (Al, A2, A3, A4) into the region (4, 6), and the receiving apparatus (12) is designed to receive the fractions (19) of the light beams (18) reflected in the region (4, 6).- -
(The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length).	

Reasons for Allowance
5.	Claims 1-4, 6 and 8-15 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an optical detection device for arranging on an attached part of a motor vehicle and for monitoring a region adjacent to the attached part, the optical detection device comprising the transmitting apparatus transmits light beams along predetermined scanning directions into the region, and the receiving apparatus receives fractions of the light beams reflected in the region, wherein the transmitting apparatus comprises a first light guidance apparatus for guiding the light emitted from the light source along a surface of the attached part, and at least two outward coupling elements corresponding to respective scanning directions for outward coupling of fractions of the guided light as the light beams oriented along the respective scanning direction, wherein the first light guidance apparatus comprises an optical waveguide for guiding the light emitted by the light source along the surface of the attached part, wherein the optical waveguide comprises at least two reflection elements corresponding to respective scanning directions to form the outward coupling elements, said elements being configured to reflect a respective fraction of the light guided in the optical waveguide along the respective scanning direction into the region, wherein the at least two reflection elements collectively form a layer with a reflecting structure partially surrounding the optical waveguide extending along a length of the optical waveguide, wherein the reflection elements are formed as structured regions of the reflecting structure and reflect fractions of the2Application No. 16/337,805Docket No.: 17275-252001Amendment dated August 24, 2022 Reply to Office Action of May 26, 2022light guided in the optical waveguide as the light beams into the region adjacent to the attached part, and wherein the receiving apparatus comprises at least two inward coupling elements corresponding to respective scanning directions for coupling in the fractions of the light beams reflected out of the region along the respective scanning direction, and a second light guidance apparatus for guiding the inwardly coupled fractions of the light beams to the light-sensitive sensor, in combination with other recited limitations in the claim.  
Claims 2-4, 6 and 8-15 depend from claim 1. 
The examiner agrees with the applicants’ arguments on pages 7-11 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-4, 6 and 8-15 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883